Citation Nr: 1812603	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-27 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.    

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches, to include as secondary to microvascular disease. 

4.  Entitlement to service connection for degenerative bone loss in the upper and lower jaw bones. 


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

These matters were previously before the Board in August 2017, at which time they were remanded for further development. 

In March 2017, the Veteran testified before a decision review officer (DRO) at an RO hearing.  A transcript of that hearing is of record.  

The Veteran filed substantive appeals for these matters in October 2012 and March 2016, and requested a Board hearing.  In August 2017, the Veteran submitted correspondence indicating that he wished to cancel his scheduled Board hearing and have his case moved forward for a decision.

The Veteran's claim for service connection for microvascular disease was granted in a December 2017 rating decision.  The Veteran has not filed a notice of disagreement with that decision, and it is not currently before the Board.  

The Veteran's former attorney filed a Motion to Withdraw, pursuant to 38 C.F.R. § 20.608, in December 2017, acknowledging a contact he had with the Veteran wherein the Veteran indicated that he no longer needed his services and there is no indication that this in any way is not true or accurate.


FINDINGS OF FACT

1.  Service connection for sleep apnea was denied in a March 2011 rating decision in part on the basis that the condition neither occurred in nor was caused by service. 

2.  The Veteran did not file a notice of disagreement with the March 2011 rating decision, and that decision became final.

3.  Evidence received since the March 2011 rating decision relates to unestablished facts necessary to substantiate the service connection claim for sleep apnea.  

4.  The evidence is in equipoise as to whether the Veteran's sleep apnea had its onset in service.

5.  The Veteran does not have a current headache disability.

6.  The Veteran's loss of teeth is not the result of any in-service trauma or due to the loss of substance of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).    

3.  The criteria for service connection for tension headaches have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   

4.  The criteria for establishing entitlement to compensation for degenerative bone loss in the upper and lower jaw bones with associated dental disorder have not been met.  38 U.S.C. §§ 1110, 1712, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009 and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board July 2017 in order to afford the Veteran new VA examinations and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded new VA examinations in November 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

New and Material Evidence

Service connection for sleep apnea was initially denied in a March 2011 rating decision.  The RO found that there was no evidence that the condition either occurred in or was caused by service. 

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the March 2011 rating decision includes testimony at the March 2017 Decision Review Officer (DRO), where the Veteran indicated that his sleep apnea started during service

The evidence is new, as it was not previously considered, and material, as it pertains to unestablished facts of the claims, i.e., evidence of a relationship with his time in service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Sleep Apnea

The Veteran was diagnosed with moderately severe sleep apnea /hypopnea syndrome at a September 2010 sleep study. 

At the Veteran's October 2010 chronic fatigue VA examination, the Veteran indicated that his continuous positive airway pressure (CPAP) machine had been very helpful in controlling his sleep apnea

At the March 2017 DRO hearing, the Veteran indicated that his sleep apnea started in 1987 and got worse after that.  During service, he would have people come by and wake him, asking if he was ok because of respiratory problems he exhibited while sleeping.  He received blood pressure treatment, and was also advised to go to sleep earlier, but that was the extent of any in-service treatment for sleep apnea.  

The Veteran received a VA examination for his sleep apnea in November 2017, and the examiner noted the 2010 sleep apnea diagnosis.  The examiner noted that, per the Veteran's wife's statements, the Veteran snored, would awaken from his sleep, and had other respiratory problems during his sleep.  After the 2010 diagnosis, the Veteran's problems were resolved with the CPAP machine. 

The examiner further noted that service treatment records showed that the Veteran was seen at 21 years old for a medical evaluation concerning his chronic lateness, oversleeping, and general malaise.  As a result of the examination, the examiner found that sleep apnea was less likely than not incurred in or caused by service.  She noted the oversleeping treatment at age 21, but found that the Veteran was not diagnosed with sleep apnea until he was 45 years old.  At the time of the diagnosis, he was obese, and the examiner indicated that obesity was the most common risk factor for sleep apnea.    

The Board finds the November 2017 VA examination to be of diminished probative value, as the examiner did not consider the Veteran's lay statements concerning his sleep experiences during service.  The examiner noted the in-service medical evaluation, but did not consider Veteran's statements that his symptoms started during service, that he recalled that people observed his sleep apnea symptoms, and that these were the same problems for which he was diagnosed with sleep apnea in 2010.  

The Veteran also testified competently and credibly about the witness reports of his apneic episodes during service.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Therefore, affording the Veteran the benefit of the doubt, service connection for sleep apnea is warranted.

Headaches

The Veteran received a VA examination in March 2012 and the examiner noted headache complaints in February 1984.  A review of the claims file revealed five documented mentions of headaches while on active duty, and the Veteran stated he had headaches that lasted from 30 minutes to 24 hours.  He could not describe what caused them but indicated that activity seemed to make them worse.  As a result of the examination, the Veteran was diagnosed with non-migraine type and tension type headaches.  

The examiner opined, however, that it was less likely than not that the Veteran's headache disability was related to service.  He noted the five documented headaches during active duty, but indicated that they were not evaluated at the time.  Furthermore, there was no clear record that he suffered from the same type of headaches; there was one sinus headache, one tension/anxiety headache, and the other three did not have any type indicated.  The examiner also indicated that the Veteran was prescribed Trazadone after service for anxiety, and it can cause headaches in 9.9% - 33% of the population.

The Veteran received another VA examination in March 2012 and the examiner indicated that the Veteran had migraines with migraine variants.  The examiner noted that the first mention of headaches to VA was in June 2006.  The Veteran reported that his headaches first started in 2005, but he could not identify any particular precipitant, and denied any head injury.  

As a result of the examination, the examiner indicated that the Veteran had chronic migraines with prostrating attacks once or twice per month per his history.  However, this was not substantiated in his medical records, as there was no evidence of migraines in service.  Furthermore, the examiner indicated that hypertension did not cause migraines, nor did it cause headaches outside of malignant hypertension or hypertensive encephalopathy, which the Veteran did not have.  Therefore, the examiner concluded that it was unlikely that the Veteran's headaches were related to service.  

The Veteran received a Decision Review Officer (DRO) hearing in March 2017 and indicated that he had intense headaches daily.

The Veteran received a VA examination in November 2017 and the examiner indicated that the Veteran did not have a diagnosed headache condition.  She found that, while the Veteran reported headaches, there was no diagnosis of migraines or any specific type of headaches.  The Veteran was diagnosed with microvascular disease, and the examiner noted that headaches were merely a symptom, not a separate diagnosis.  

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches. The Veteran's STRs do not reflect any complaints, findings, or treatment for any diagnosed headaches disability. The Board acknowledges that the Veteran has been treated for headaches after service, but the most competent post-service medical records concluded that a current diagnosis of a headache disability was unwarranted.  

The Board notes that the Veteran is competent to diagnose headaches on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).

Given the Veteran's statements regarding headaches, the Board will resolve reasonable doubt in his favor and conclude that he has a current diagnosis.  However, there is insufficient medical or lay evidence to conclude that his headache condition is related to service.  The medical examinations competently concluded that any headaches that the Veteran experienced were less likely than not related to service.  Furthermore, the Veteran has not submitted any lay statements regarding the onset of his headaches; he indicated that they first began in 2005, but did not specify whether that was during service.  He also could not identify any particular precipitant, and denied any head injury 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, and the claim is denied.

Jaw

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible; bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The Veteran received a VA oral and dental examination in January 2005 and indicated that he had braces twice during service, in 1993 and 1998.  However, he indicated "I think these braces screwed up my mouth."  The Veteran stated that his teeth were farther apart in the front than they were before the braces.  

At the March 2017 DRO hearing, the Veteran testified he had an infection when one of his molars was removed during service.  He had braces twice during active duty, and he stated they ruined his bone structure and he was forced to get dental implants.

The Veteran received a VA oral and dental examination in December 2017, and the examiner noted loss of teeth in September 1999, periodontal disease, and malocclusion in August 1990.  The Veteran received treatment for his malocclusion that resulted in moderate generalized gingivitis.  A second course of orthodontic treatment for malocclusion was started in July 1999, and teeth were extracted to allow room for his impacted lower canines.  The Veteran received orthodontic treatment from August 2001 to May 2002, and periodontal surgery in November and December 2004.  

The examiner indicated that the Veteran did not have any anatomical loss or bony injury of the mandible, nor any anatomical loss or bony injury of the maxilla.  There was anatomical loss or bony injury of the teeth, but the loss of teeth was not due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Rather, the loss of teeth was due to his orthodontic treatment needs.  The Veteran also was not diagnosed with osteomyelitis or osteoradionecrosis of the mandible.   The examiner indicated that the Veteran's masticatory surfaces could be restored by suitable prosthesis.

The examiner found that occlusal trauma and orthodontic tooth movement during periods of active periodontal disease can increase attachment loss.  However, VA benefits do not attach to conditions resulting from ameliorative dental care provided during service.  

The Board reflects that the Veteran has not claimed that he has any compensable conditions of his mandible, maxilla, ramus, condyloid process, coronoid process, or hard palate throughout the appeal period; specifically, there is no indication of any loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Rather, the sole argument advanced throughout the appeal period is that the Veteran has jaw bone degeneration and resulting missing teeth as a result of treatment during service.  

The Board, however, finds that compensation for the Veteran's jaw bone degeneration with loss of teeth in this case is not warranted, as the evidence does not demonstrate that the loss of teeth is the result of in-service trauma or the loss of substance of the body of the maxilla or mandible.  In short, the Veteran does not have a jaw and/or dental disability in this case on which a claim of compensation may be predicated.  Although, the Veteran is shown to have a loss of teeth, such is not shown by the evidence of record to be the result of the loss of substance of the body of the maxilla or mandible.  The Board therefore finds that service connection for degenerative bone loss in the upper and lower jaw bones and/or a dental disorder is not warranted.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted. 

Entitlement to service connection for headaches is denied.

Entitlement to service connection for degenerative bone loss in the upper and lower jaw bones with associated dental disorder is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


